Citation Nr: 1044563	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to November 
1966.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to an increased rating for 
degenerative disc disease of the lumbar spine and declined to 
reopen the Veteran's claim for service connection for diabetes 
mellitus.  A timely appeal was perfected with respect to that 
decision.  

A hearing on these matters was scheduled to be held before a 
Veterans Law Judge sitting at the RO on July 31, 2007.  However, 
the Veteran did not appear for his scheduled hearing.  Thus, the 
matters were certified to the Board for decision.

In April 2008, the Board granted the Veteran's application to 
reopen his previously denied claim and remanded the issues to the 
RO (via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the case is back before the Board for further 
appellate action.

The issue of entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.










FINDINGS OF FACT

1.  A clear preponderance of the evidence demonstrates that the 
Veteran did not serve in the Republic of Vietnam during his 
period of active service, and there is no other demonstrated 
exposure to herbicides during that period of time.  

2.  A clear preponderance of the evidence is against a finding 
that diabetes mellitus had its clinical onset during service or 
within the first post-service year, or is otherwise related to 
his service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in service, nor 
may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 
U.S.C.A. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated January 2005, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim for 
service connection; information and evidence that VA would seek 
to provide; and information and evidence that the Veteran was 
expected to provide.  In April 2008, the Veteran was notified of 
the way initial disability ratings and effective dates are 
established. 

The Board notes that the duty to notify was not satisfied prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of a May 2005 statement of 
the case after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  

The Board notes that an etiological opinion has not been obtained 
for the Veteran's claim.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  

Here, while there is a current diagnosis of diabetes mellitus, 
there is no true indication the disability is associated with 
service.  There is no evidence of diabetes in service or within 
the first post-service year.  The Veteran did not have service in 
the Republic of Vietnam.  There are no complaints referable to 
diabetes mellitus in any of the service treatment records.  
Urinalyses performed upon discharge from service in September 
1996, and again in 1974, 8 years after his discharge from 
service, were normal.  In view of the absence of findings of 
diabetes mellitus in service and the first suggestion of 
pertinent disability after active duty, relating this disability 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation or 
even remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 38 
U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to 
notify and assist have been met.

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When a chronic disease, to include diabetes mellitus, becomes 
manifest to a degree of 10 percent within one year of the 
Veteran's discharge from service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the Veteran's period of service.  
38 U.S.C.A.         §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection may also be granted on a presumptive basis for 
diabetes mellitus manifested to a compensable degree at any time 
after service in a Veteran who had active military, naval, or air 
service during the period beginning on January 9, 1962, and 
ending on May 7, 1975, in the Republic of Vietnam, including the 
waters offshore and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309(e), 3.313.  

Summarizing briefly the pertinent facts with the above legal 
provisions in mind, the service treatment records from the 
Veteran's period of active service do not reflect any evidence of 
diabetes.  A urinalysis performed on separation in September 1966 
was normal, and there is no evidence of diabetes within one year 
after separation from that period of service.  The first evidence 
of diabetes mellitus is dated February 1999; however, the 
clinical notes of record state that the Veteran was actually 
diagnosed with diabetes mellitus in approximately 1987.  No 
earlier diagnosis is noted in the record. 

The evidence also shows that the Veteran had no actual duty in, 
or that he visited the Republic of Vietnam, at any time during 
his period of military service.  In correspondence dated March 
2003, the Veteran claimed 3 weeks of temporary duty in the 
Republic of Vietnam; however, an August 2003 statement from the 
National Personnel Records Center indicates that it was unable to 
verify the Veteran's purported Vietnam service, and a review of 
the Veteran's personnel records does not contain any reference to 
temporary duty in the Republic of Vietnam.  

Lay evidence concerning types and places of service and 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence or supporting personnel records.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that 
the reported history of continued symptoms since active service 
is inconsistent with the remaining evidence of record.  The 
Veteran had multiple complaints on his separation examination but 
none referred to diabetic symptoms.  When the Veteran received a 
VA psychiatric examination shortly after service, his complaints 
of impotence were noted, as was his propensity for somatic 
complaints without known organic cause.  He filed for 
compensation numerous times after service and never mentioned 
diabetes, and has since claimed that it started in service, 
shortly after service or at age 44.  No supporting documentation 
was obtained when the Board remanded the case to obtain 
additional treatment records.  The Veteran never claimed service 
in the Republic of Vietnam until 2003, after his claim of service 
connection for diabetes mellitus had previously been denied.  The 
Board does not find the Veteran's claims of service in the 
Republic of Vietnam or continuity of symptoms since service to be 
credible.  Thus, while the Veteran has been diagnosed with a 
disease listed at 38 C.F.R. § 3.309(e) (diabetes mellitus), the 
Board finds that he does not have the requisite type of service 
in the Republic of Vietnam as defined by 3.307(a)(6)(iii), and 
the presumption of exposure to a herbicide agent under 38 C.F.R. 
§ 3.307 does not apply herein.   

Furthermore, there is no evidence that the Veteran was otherwise 
exposed to herbicides during his active service or that diabetes 
mellitus manifested to a compensable degree within one year of 
discharge.  A urinalysis conducted in June 1974, 8 years after 
the Veteran's discharge from service, was normal.  In a clinical 
note dated February 1999, the Veteran stated that he had been 
diagnosed with diabetes mellitus at age 44, well after his 
discharge from active service.  In his March 2003 claim, the 
Veteran stated that he had been treated for diabetes mellitus 
since 1987.  Therefore, the presumptive periods pertinent to 
diabetes mellitus are not applicable. 

Turning to whether entitlement to service connection for diabetes 
mellitus is warranted on the basis of direct incurrence, a 
thorough review of the Veteran's claims file reveals no medical 
evidence linking his diabetes mellitus to symptomatology or 
pathology present during military service so many years earlier.  
Indeed, there is nothing in the claims file which would tend to 
establish that his current diabetes mellitus is related to in-
service pathology or symptomatology.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board acknowledges the Veteran's belief that his diabetes 
mellitus is causally related to active service.  However, he has 
not been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 Vet. 
App.  183, 186 (1997); Espiritu v. Derwinski, 2  Vet. App. 492, 
494-95 (1992).

In short, the Board finds the positive evidence is outweighed by 
the more objective negative evidence, to include the silent 
service treatment records, the fact that the Veteran did not 
serve in Vietnam, and the lack of any competent medical evidence 
linking diabetes to service.  Thus, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for diabetes mellitus, and that the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides, is denied.


REMAND

The Veteran has been diagnosed with degenerative disc disease of 
the lumbar spine.  The schedule for rating disabilities of the 
spine states that both orthopedic and neurologic manifestations 
shall be considered when determining the appropriate rating for a 
service-connected disorder of the spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note 1.  The most recent examination of the 
Veteran's service-connected degenerative disc disease was 
conducted in April 2010.  The examiner found that the Veteran 
does have some "episodic low back pain that ... is associated with 
sciatic radiation."  The examiner did not state the level of 
severity of the incomplete paralysis of the sciatic nerve.  The 
examiner also noted a loss of sensation in the lower extremities, 
but found that the Veteran "does have diabetic neuropathy, and 
hence these findings do not necessarily relate to the back."

The Board finds that the April 2010 examination report is 
insufficient for the purpose of determining the level of severity 
of any neurological manifestations of the Veteran's degenerative 
disc disease, because the severity of the Veteran's incomplete 
sciatic paralysis cannot be determined from the language of the 
report, and because it is unclear which neurological deficits are 
caused by the Veteran's service-connected degenerative disc 
disease as opposed to non-service-connected diabetic neuropathy.  
Upon remand, the claims folder should be returned to the April 
2010 examiner for clarification of his opinion.


Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the April 
2010 examiner, if available.  The examiner 
should indicate in the report that the claims 
folder has been received and that a review of 
the claims folder has taken place.  

The examiner is asked to comment on any 
incomplete paralysis of the sciatic nerve, 
and/or any other neurological manifestations 
of the Veteran's degenerative disc disease, 
and comment on its level of severity in terms 
of mild, moderate, severe with marked 
muscular atrophy, or complete paralysis.  In 
rendering an opinion, the examiner is asked 
to distinguish, if possible, any neurological 
manifestations of diabetic neuropathy, and 
comment solely on the neurological deficit(s) 
caused by degenerative disc disease.  If it 
is more likely than not that all neuropathy 
is due to the nonservice-connected diabetic 
neuropathy, the examiner should so indicate.  
A complete rationale for all opinions 
expressed must be provided.  The copy of the 
examination report should thereafter be 
associated with the claims folder.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


